Citation Nr: 9914752	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  99-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.  He served in Vietnam and his decorations include the 
Vietnam Service Medal with star and the Vietnam Campaign 
Medal with device.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was denied for PTSD.  


FINDING OF FACT

The available evidence does not indicate that the veteran 
participated in combat during his active duty in Vietnam; nor 
do the available service records corroborate or verify his 
contentions regarding claimed in-service stressors.  


CONCLUSION OF LAW

The preponderance of the evidence is against a finding that 
PTSD was incurred in or aggravated by the veteran' period of 
active military service.  38 U.S.C.A. § 1110, 1151, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f) (1998).  According to Cohen v. Brown, 10 Vet. App. 
128 (1997), the following three requirements must be met: 1) 
a clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor. A clear diagnosis means an unequivocal 
diagnosis of PTSD.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

The report of the veteran's February 1970 separation 
examination shows that he was psychiatrically evaluated as 
normal.  

Service personnel records show that the veteran served in 
Vietnam between August 1968 and August 1969, and he 
participated in operations near Danang, Republic of Vietnam.  
During his time in Vietnam, he served as a general 
warehouseman in a Ration Company, Supply Battalion, "1st 
FSR/FLC."

The DD Form 214 shows that during his active service, the 
veteran served in the U.S. Marine Corps with a specialty 
title as general warehouseman, which equated to a related 
civilian occupation of stock clerk.  His decorations included 
the National Defense Service Medal, the Vietnam Campaign 
Medal with device, and the Vietnam Service Medal with star.  

In conjunction with the veteran's claim, the RO obtained 
command chronologies for the veteran's service with the 
Ration Company, Supply Battalion, 1st Force Service Regiment, 
for the period from August 1968-August 1969, and these 
records were obtained from the Archives Section of the U.S. 
Marine Corps Headquarters.  These documents contain 
organizational and personnel information as well as notation 
of supply and ration distributions and production figures for 
items such as bread, ice, and doughnuts.  There is no 
indication from these records that the veteran's unit 
participated in or was subject to combat activity or war-
related casualties.  

A post-service hospital record shows that in August 1997, the 
veteran was admitted to the VAMC in Martinsburg, West 
Virginia, for detoxification.  On admission, he reported 
drinking a fifth of vodka a day, and he indicated that he had 
gone through a treatment program back in 1988 but he felt 
like he went through the program at that time for drugs.  
During his hospital course, he was detoxified in the usual 
manner.  It was noted that he was interested in the inpatient 
drug and alcohol program, and that he also suffered from some 
symptoms of PTSD which he had never really looked into.  
Discharge diagnoses included alcohol dependent with regard to 
Axis I, alcoholic hepatitis and acute alcohol withdrawal with 
regard to Axis III, and for Axis V, a Global Assessment of 
Functioning (GAF) score of past 51, current 62 was assigned.  

Thereafter, the veteran remained hospitalized and was 
transferred to the domiciliary substance abuse program, where 
he underwent group therapy.  On the September 1997 discharge 
summary, final diagnoses were noted to be alcohol and 
polydrug dependence and advanced liver disease.  

In his original claim, received at the RO in October 1997, 
the veteran indicated that he was involved in the Tet 
Offensive as a member of a ration company, supply battalion, 
during which they were fired upon by rockets and mortars.  
The veteran indicated that he had one friend from Oregon, 
named "[redacted]," who was wounded and sent out of country, 
and another friend named "[redacted]," from the Bronx, New 
York, who was wounded, treated, and sent back.  According to 
the veteran, he must have seen 12 men who had been killed 
during his tour of duty.  He did not have to handle any 
bodies, but he was involved in shooting while under fire on 
many occasions.  The veteran reported that he did not know 
for sure how many, if any, people he actually shot, and he 
saw a lot of men with limbs missing.  The veteran described 
frequent bad dreams after which he wakes up screaming and it 
takes him a couple of hours to get back to sleep.  He also 
reported unresolved anger, depression, and isolation, and he 
noted that for many years he just self-medicated with alcohol 
and other drugs.  He stated that he lost a marriage and had 
not been able to hold onto any substantial gainful employment 
for any period of time since 1970.  

In addition, the veteran indicated that he was being 
counseled at the Martinsburg Vet Center and that he had been 
seen by a doctor at the VAMC Martinsburg, where he was 
recently treated for drug abuse.  

By letter dated October 27, 1997, the RO requested that the 
veteran provide additional information including more detail 
regarding in-service stressors and a list of all doctors who 
had treated him for a nervous condition.  The veteran 
responded that he had answered all the questions posed on the 
form that accompanied his original claim, and he was now 
being treated by Betty Porter at Re-Entry Associates in 
Cumberland, Maryland, from whom he received treatment on a 
contract basis from the Martinsburg Vet Center.  

Thereafter, the RO received records from "Re-Entry 
Associates," which is described as a counseling service for 
veterans.  These records show that the veteran was receiving 
treatment for psychosocial problems related to war trauma in 
Vietnam and symptoms of PTSD including unresolved grief, 
intrusive thoughts, survivor guilt, anxiety, anger, 
depression, avoidance of crowds, isolation, hypervigilance, 
sleep disturbances, nightmares, past drug and alcohol abuse 
now in remission, and lack of trust.  An initial treatment 
plan, dated November 1997, shows that treatment objectives 
included assisting the veteran in dealing with the emotional 
aspects of combat trauma in Vietnam, developing trust in the 
therapeutic relationship, educating the veteran on dealing 
with PTSD symptoms, supporting the veteran's abstinence from 
drugs/alcohol, and working through feelings of grief and 
survival guilt in a supportive therapeutic environment.  

It was requested that authorization for one individual 
session per week for PTSD counseling be given.  The treatment 
plan was signed by Betty L. Porter, "ATS" and Margaret R. 
Melotti, "CTS, GTF," the Program Director.  The veteran 
also completed various questionnaires regarding his combat 
experiences and his current symptoms, and the questionnaire 
reports were also submitted.  The veteran indicated the 
number of times in which he fired rounds at the enemy, went 
on combat patrols, was under fire, and how often he was in 
danger of being injured or killed.  The Beck Depression 
Inventory and Mississippi Scale were also administered.  

The record also includes an October 1997 "Report of Military 
History," which includes history which the veteran provided 
to his counselors at Re-Entry Associates.  According to the 
veteran, his chief duties while in Vietnam were to load and 
unload trucks and ride convoy security between the 1st FSR 
and the naval supply depot.  The veteran reported that on 
several occasions he was forced to discharge his M-16 rifle 
and that he is sure he inflicted enemy casualties.  Although 
he was never wounded, he had two close friends wounded by 
rocket and mortar fire.  He also reported that he "saw a lot 
of action," that he volunteered to run "clutch patrols," 
and that the security convoys in which he rode frequently 
came under enemy small arms fire.  

After discharge, he was married in 1974 or 1975 but it only 
lasted for about a year, as his wife said he was too crazy 
because he would black out and beat people up.  According to 
the veteran, he was always in fights and loosing his temper.  
It was noted that he was currently living in a trailer which 
was out in the woods where he won't hurt anybody, and he was 
making his living as a carpenter.  

The report of a December 1997 psychosocial evaluation shows 
that the veteran was interviewed by S. Deakin, Ph.D.  The 
evaluation report indicates that the veteran had complained 
of increased anger and PTSD symptoms in recent months.  It 
was noted that he had been drug free for the past 4 months, 
which was the longest period of straight time since he 
returned from Vietnam.  Various problems were identified, 
such as periods of anger and rage, an inconsistent work 
history, limited control of anger, mood swings, feelings of 
depression, feelings of hopelessness and helplessness, 
hypervigilance, being mistrustful of others, avoidance of 
crowds, a disturbed sleep pattern, nightmares, and almost 
daily intrusive thoughts of Vietnam.  

In summary, the interviewer indicated that the veteran 
experienced chronic symptoms consistent with a PTSD 
diagnosis, which included intrusive thinking, survival guilt, 
anger/rage, anxiety, depression, dysfunctional relationships, 
social isolation, hpervigilance, avoidance, mistrust, sleep 
disturbances and substance abuse.  It was noted that he had a 
drug addiction currently in remission, and the recovery 
period had been brief so his relapse risk remained high.  
Primary counseling goals were efforts to establish a 
counseling relationship, support for his recovery, and an 
opportunity to develop control of his anger.  

Pursuant to a July 1998 rating action, entitlement to 
nonservice-connected pension benefits was granted.  

The record includes a lay statement from [redacted], who 
indicated that for the past year, the veteran had lived in a 
small camper on his property in West Virginia.  Mr. [redacted] 
indicated that he felt qualified to provide details of his 
observations of the veteran, as he was a graduate of the U.S. 
Naval Academy and the Naval Postgraduate School and he had 
served as a Navy Commander.  According to Mr. [redacted], 
anyone who had observed or listened to the veteran for any 
length of time would soon detect the impact PTSD had on him, 
as getting him to talk about his Vietnam experiences is 
almost impossible and causes him obvious emotional stress.  
After receiving letters regarding the disallowance of his 
claim, he was so emotionally let down that it took hours of 
encouragement from several friends to convince him to hang in 
there despite yet another setback and delay.  

Mr. [redacted] interpretation of the veteran's version of his 
Vietnam service was that the veteran's unit was randomly but 
constantly subjected to nightly VC attacks, including heavy 
mortar, rocket, and automatic weapons fire during his tour.  
In addition, the daily convoys to the Naval Support activity 
in Danang were frequently attacked, and the veteran expected 
to be killed every time he went out with the convoy.  On 
nearly every trip, he saw dead bodies of men, women, and 
children from both sides laying near the road, and he saw 
other killed or seriously wounded at the depot.  Mr. [redacted] 
noted that the veteran had recently recounted an incident in 
which a place called Freedom Hill, a combination recreation 
facility and ammo depot, was annihilated by the VC, killing 
many people in the process.  Mr. [redacted] stated that he had 
personally witnessed the following from the veteran:  
frequent screaming at night, avoidance of crowds, social 
withdrawal, severe mood swings, poor nutritional habits, 
excessive drinking, and erratic sleeping habits.  

Mr. [redacted] also indicated that despite his history and 
current situation, the veteran had always been an ethical and 
honest person.  It was Mr. [redacted] recommendation that the 
veteran be granted the VA benefits he desperately needs, 
deserves, and is entitled to.  

In April 1999, the veteran was afforded a Central Office 
hearing before a Member of the Board.  He testified that he 
was stationed in Danang and at least 5 to 6 times a week, he 
would travel to the naval support activity to load trucks 
with food, dry goods, frozen goods, anything that had to do 
with somebody having to eat and survive.  When participating 
in these supply runs, they went in a convoy in which every 
fifth truck was armed with a .50 caliber machine gun.  The 
veteran reported that quite often, they were under fire and 
they mostly took rounds from AK-47's and occasionally 
mortars.  He also stated that he came under mortar fire many, 
many, many times in the place where he lived, slept, and ate.  

When asked how he knew he had PTSD, the veteran indicated 
that he has nightmares, has reoccurences, and doesn't have a 
social life.  He also indicated that he started seeing a 
counselor at Re-Entry Associates on a weekly basis for a year 
until he got cut off.  He indicated that his counselor could 
not make a diagnosis, and her job was to keep his head 
screwed on.  According to the veteran, no doctor or 
psychiatrist has told him that he has PTSD.  He indicated 
that he was not involved in group therapy, but he would go to 
see his counselor and she would ask how he's doing, about his 
dreams, and how he's been.  

When asked if he had ever gone to the VA clinic or hospital, 
for treatment of a condition or a health problem that he 
related to PTSD, the veteran responded that he would have to 
say yes as he was an alcoholic and that was the only way he 
could sleep and cope with life.  He indicated that his 
drinking stemmed from the condition he knew he had, PTSD.  
When asked whether there had ever been any doctor or medical 
person that had stated to him that he had PTSD or they 
believed he had PTSD, the veteran responded "no, because 
I've never gone to one."


Analysis

Having reviewed the record, the Board has concluded that the 
evidence of record weighs against a finding that service 
connection is warranted for PTSD.  Specifically, the in-
service stressors as claimed by the veteran have not been 
sufficiently corroborated by credible supporting evidence of 
actual in-service incurrence.  

According to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), 
when it has been determined that a veteran was not engaged in 
combat, ".....the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of a stressor. (cite 
omitted).  Instead, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor." See also Swann v. 
Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Having reviewed the record, the Board finds no 
objective evidence that the veteran was exposed to a life-
threatening event or situation during his tour of duty in 
Vietnam.  

With regard to participation in combat, the record does not 
show that the veteran received any badges, medals, 
decorations, or other recognition whatsoever indicative of 
combat service.  His primary military occupation (General 
Warehouseman, with a corresponding civilian occupation of 
stock clerk), an assignment to a rations or supply battalion, 
is not indicative of training or service in an actual combat 
capacity.  There is no indication that the veteran ever 
received any wounds or injuries while he was stationed in 
Vietnam, and the organizational reports and unit history 
supplied by the Marine Corps Archives do not indicate that 
the veteran's unit was exposed to or participated in combat 
activities during the his time in Vietnam.  

For these reasons, the Board is unable to conclude that the 
veteran was "engaged in combat" during his tour of duty in 
Vietnam.  As such, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of a stressor.  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  See also Swann v. Brown, 5 Vet. App. 229 (1993); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, the 
veteran's contentions to the effect that he was exposed to 
constant rocket and mortar fire while on convoys to the naval 
supply area, that he inflicted casualties through use of his 
weapon, that he witnessed death and injury to fellow soldiers 
and civilians, and that two of his friends, "[redacted]" 
and "[redacted]" were wounded, have not been verified or 
corroborated by service medical or personnel records or any 
other objective documentation.  Thus, the record does not 
contain credible supporting evidence of in-service stressors 
which could serve as the basis of a grant of service 
connection under 38 C.F.R. § 3.304 (1998).  

While the record contains a conclusion that the veteran 
suffered from symptoms "consistent with a diagnosis of 
PTSD" as indicated by one of the counselors at Re-Entry 
Associates in December 1997, the Board is not bound to accept 
diagnoses to the effect that PTSD was precipitated by alleged 
wartime experiences where the diagnosis was based on the 
appellant's uncorroborated account of his Vietnam  
experiences and such opinions necessarily relied on history 
as related by the appellant.  Swann, supra. at 233.  In this 
case, the record does not contain a diagnosis of PTSD as made 
by a psychiatrist or other physician, and it appears that 
PTSD diagnoses made in 1997 was based on history provided by 
the veteran as there is no objective corroboration for the 
claimed in-service stressors.   

Parenthetically, the Board notes that the veteran was 
hospitalized under the care of VA physicians between August 
1997 and September 1997, during which time he underwent 
detoxification from alcohol and rehabilitation therapy.  
During that time, his Axis I diagnosis remained "alcohol 
dependent," and at no time was the veteran assessed with 
PTSD by his VA physicians.  In fact, the record does not 
indicate that the veteran sought treatment for PTSD or that 
there was documentation of PTSD symptomatology until he was 
seen at Re-Entry Associates in October 1997, which was the 
same month in which he initiated a claim for service 
connection for PTSD.  The sole diagnosis of PTSD which is 
shown in the record was made several months later, in 
December 1997, following an interview by a counselor at Re-
Entry Associates.  

For the reasons stated above, the Board has concluded that 
the evidence fails to verify or corroborate in-service 
stressors sufficient to establish the manifestation of a 
service-related PTSD.  As such, the Board must find that the 
preponderance of the evidence weighs against a grant of 
service connection for PTSD in accordance with the regulatory 
provisions of 38 C.F.R. § 3.304(f) and the holding in Cohen, 
supra.  Accordingly, the veteran's claim for service 
connection for PTSD is denied.  








ORDER

Service connection is denied for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

